Citation Nr: 0817745	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for residuals of a jaw 
injury.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision dated in April 2003 by the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran appeared for a hearing before the undersigned, 
sitting at the RO, in July 2007.  The hearing was recorded.  
Unfortunately, however, most of the recording was inaudible.  
In April 2008, the Board contacted the veteran, notified him 
of the problem with the recording, and asked him to indicate 
whether he wished to have another hearing.  He responded 
later that same month, indicating that he wanted to attend 
another hearing before a Veterans Law Judge sitting at the 
RO.  Therefore, the veteran must be provided an opportunity 
to present testimony at a Travel Board hearing at the RO 
before the Board may proceed with appellate review.

In light of the above discussion, this case is REMANDED for 
the following action:

The AOJ should take appropriate action to 
schedule the appellant for a Travel Board 
hearing at the Honolulu, Hawaii, RO 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





